Citation Nr: 1038171	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of dental 
trauma for compensation purposes.

3.  Entitlement to an initial rating higher than 20 percent for 
fibromyalgia.

4.  Whether the assignment of a combined 80 percent disability 
rating effective March 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970, and from November 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
September 2002, that denied service connection for a skin 
disorder and residuals of dental trauma; January 2004, that 
granted service connection and assigned a 70 percent disability 
rating for PTSD, effective January 23, 2002, granted service 
connection and awarded a 20 percent disability rating for 
fibromyalgia, effective March 1, 2002, and determined that the 
assignment of a combined 80 percent disability rating, effective 
March 1, 2002, was proper; and July 2004, that denied service 
connection for scar residuals of shrapnel injuries to the right 
arm and left hand.  In April 2008, the Board remanded the 
Veteran's claims for service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents, for the 
scar residuals of shrapnel injuries to the right arm and left 
hand, the residuals of dental trauma, cardiovascular disease, 
bilateral onychomycosis, and headaches; and entitlement to 
increased ratings for PTSD, fibromyalgia, and whether the 
assignment of a combined 80 percent disability rating effective 
March 1, 2002, was proper, for further development.

As there is no indication that the Veteran filed a substantive 
appeal following the issuance of a statement of the case with 
respect to the issues of entitlement to service connection for 
cardiovascular disease, onychomycosis, and headaches, the Board 
finds that it no longer has any jurisdiction over these issues.  

A January 2010 rating decision granted service connection for 
scar residuals of shrapnel injuries to the right arm and left 
hand and assigned noncompensable disability ratings for each 
disability, effective November 6, 2003; and increased the 
disability rating from 70 percent to 100 percent for PTSD, 
effective January 23, 2002.  Thus, since the January 2010 
decision represents a total grant of benefits sought on appeal 
for those issues, they are no longer on appeal.

In October 2003 correspondence, the Veteran filed applications to 
reopen his previously denied claims of entitlement to service 
connection for the scar residuals of shrapnel injuries of the 
left knee and face, to reopen his previously denied claim of 
entitlement to service connection for a skin disorder manifested 
by sebaceous cysts and lipomas, and filed new claims of 
entitlement to an increased rating for the service-connected scar 
residuals of shrapnel injuries to the left heel and lower 
extremities.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for appropriate 
action.

Finally, the Board has recharacterized the Veteran's claim for 
service connection for dental disability to make it clear that 
this issue has been adjudicated by the RO solely as a claim for 
service connection for dental disability for compensation 
purposes.  To the extent the Veteran may wish to pursue a claim 
for service connection for a dental disorder for treatment 
purposes, he should file a claim for this purpose with the RO.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam era 
and, therefore, is presumed to have been exposed to Agent Orange.

2.  The medical evidence does not demonstrate that the Veteran's 
skin disorder was incurred in or aggravated by his active service 
or is due to exposure to herbicides during his active service.

3.  The Veteran does not have a dental disability that was caused 
by damage to his jaw as a result of combat wounds or other trauma 
during his active military service.  

4.  Since March 1, 2002, the Veteran's service-connected 
fibromyalgia has been constant, or nearly so, and refractory to 
therapy.

5.  At the time of the January 2004 rating decision, the Veteran 
had been granted a 70 percent disability rating for PTSD; a 20 
percent disability rating for fibromyalgia; a 10 percent 
disability rating for tinnitus; and noncompensable ratings each 
for bilateral hearing loss, right leg scars, and left leg scars.  
Those percentages resulted in a combined rating of 80 percent.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for residuals of dental trauma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).

3.  The criteria for an initial rating in excess of 20 percent 
for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).

4.  The assignment of a combined 80 percent disability rating, 
effective March 1, 2002, was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In June 2002, July 2003, December 2003, and December 2006, prior 
to and after the initial adjudication of the claims, the Veteran 
was notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to provide 
the names of any person, agency, or company who had additional 
records to help decide his claim.  He was informed that VA would 
review his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service records, 
and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2006 and June 2008.  It is therefore inherent 
in the claims that the Veteran had actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  The 
record reflects that the Veteran has been in receipt of 
disability benefits from the Social Security Administration for 
diabetes mellitus, hypertension, and posttraumatic stress 
disorder (PTSD).  Accordingly, the Board finds that the records 
are not relevant to the issues currently on appeal and VA is 
under no duty to obtain the records.  Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  Pursuant to the Board's April 2008 
remand, VA medical examinations pertinent to the claims were 
obtained in November 2009 and a review of the reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claims were observed 
and recorded.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, the Board finds that the AMC substantially complied 
with the Board's remand directives in further developing the 
Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Skin Disorder

The Veteran contends that he has a skin disorder that is related 
to exposure to herbicides during service in the Republic of 
Vietnam.

A Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  
Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
chloracne or other acneform disease consistent with chloracne.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, where a 
Veteran's disease is not subject to the presumption, he is not 
precluded from establishing direct service connection.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran contends that 
he has skin disorder, which is not a disease associated with 
exposure to herbicide agents.  Therefore, the presumption of 
service connection based on exposure to herbicide agents does not 
apply and the Board will address the merits of the Veteran's 
claim on an alternate basis.

The Veteran's service personnel records reflect service in 
Vietnam for approximately one year during the Vietnam War for 
which he was awarded the Purple Heart for shrapnel injuries to 
the lower extremities.  Thus, the Veteran will be afforded the 
presumption of exposure to herbicides.  However, the medical 
evidence is negative for any diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Therefore, the 
presumption of service connection based on exposure to herbicide 
agents does not apply.

The service medical records do not reflect treatment or 
complaints of skin problems aside from a complaint related to an 
insect bite in May 1991.  On examination in July 1970 and May 
1991, prior to separation from both periods of active service, 
the Veteran denied that he was currently experiencing skin 
problems and also denied a history of skin problems.  Physical 
examination revealed no abnormalities of the skin.

Post-service clinical records show that on VA examination in 
November 1975 and February 1998, the Veteran complained of 
experiencing an intermittent rash since his service in Vietnam.  
The first post-service clinical evidence of treatment for skin 
problems, however, is dated in March 2001.  At that time, the 
Veteran was found to have a maculopapular rash with elevated 
borders in the face, sternal area, both legs, and feet.  There 
were some scales on the feet and legs. The assessment was 
dermatitis.  Subsequent treatment records show frequent 
assessments of tinea corporis and urticaria.  Additionally, 
treatment records dated in August 2001 indicate that the 
Veteran's skin disorder could possibly be a form of lupus.  A 
December 2003 VA treatment record indicates a prior history of an 
intermittent rash on the Veteran's face, feet, back, and trunk.  
Treatment records dated to May 2006 indicate regular treatment 
for skin problems.

Pursuant to the Board's April 2008 remand, the Veteran was 
afforded a VA skin examination in November 2009, at which time it 
was determined that no rash was present.  The Veteran was 
diagnosed with a currently resolved skin rash and recurrent 
folliculitis with a history of HSV (herpes simplex virus) 
involvement, currently well-controlled.  The examiner opined that 
the Veteran's rash is less likely as not caused by or a result of 
his service.  The rationale provided was that since 2001, the 
Veteran had been treated for dermatitis, fungal infections, 
atopic dermatitis with possible fungal overgrowth, tinea 
corporis, possible urticaria of an unclear etiology, hand 
dermatitis, and folliculitis.  However, the Veteran has not been 
treated for any skin condition for over one year.  In addition, 
his service medical records did not indicate any treatment for 
any rash or other skin conditions, and he denied any skin 
condition in February 1987 and April 1991 reports of medical 
history.  Therefore, it is less likely than not that the 
Veteran's previous skin conditions were caused by or related to 
his service and there is no evidence of any current skin 
conditions or diseases.

The Veteran's post-service medical records are negative for any 
evidence of any skin disorder, or chloracne or other acneform 
disease consistent with chloracne, within one year of separation 
from active duty.  In fact, the post-service medical records are 
negative for any skin disorder until many years after separation.  
A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  While the Veteran contends that he now suffers from 
a skin disorder, the preponderance of the evidence does not show 
that any current skin disorder was incurred in or aggravated 
during service.  Furthermore, the record includes a competent VA 
opinion that it is less likely than not the Veteran's skin 
conditions were caused by or related to his service.  There is no 
contrary opinion of record.  Moreover, the Board finds that the 
opinion has considered the Veteran's statements with respect to 
continuity, but rejected such statements, noting that there have 
been many different diagnoses and that the Veteran specifically 
denied any skin disorder in February 1987 and April 1991, and 
that the Veteran had reportedly been totally asymptomatic for the 
previous year.  The Board concurs that the Veteran is not a 
credible historian with respect to his claim of continuity of the 
same symptoms since service.  Consequently, in the absence of any 
competent medical evidence linking any current skin condition to 
service, service connection must be denied.

The Veteran has attributed his skin disorder to his service.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's skin disorder is 
not subject to lay diagnosis.  The Veteran can report that he had 
a rash.  However, while this is an objective symptom, the Board 
does not find that it is readily identifiable or apparent in the 
way that varicose veins may be observed.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Veteran does not have the medical 
expertise to discern the nature of any current skin disorders nor 
does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that he has 
been diagnosed with a skin disorder, but, as noted, he is not 
competent to provide a medical opinion regarding its etiology.  
While the Veteran purports that he has a skin disorder that is 
related to his service, his statements alone are not competent to 
provide the medical nexus.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  There are no post-
service medical records that demonstrate that the Veteran 
currently has a diagnosed skin disorder that is related to his 
service or complaints during service.  In addition, the evidence 
does not show that the Veteran has been diagnosed with chloracne 
or other acneform disease consistent with chloracne, or that any 
skin disorder was incurred in or aggravated by service or is 
presumed to be the result of exposure to herbicides.  As the 
preponderance of the evidence is against the claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Trauma

The Veteran seeks service connection for a dental disability.  He 
contends that he sustained dental trauma in Vietnam as a result 
of a land mine explosion.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2009).

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(b) (2009).  The condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  38 C.F.R. § 3.381(c) (2009).

As previously stated, the record reflects that the Veteran served 
in Vietnam for approximately one year during the Vietnam War, and 
that he was awarded the Purple Heart for shrapnel injuries to the 
lower extremities.  However, his service medical records do not 
demonstrate that he was treated for dental trauma in service.  
Upon entrance into service, he was found to have no top teeth, 
and to be missing molars numbered 17 through 19 on the bottom.  
On separation from service, he was missing molar number 30 in 
addition to those noted on entrance.  Aside from the notation of 
the loss of molar number 30 on separation examination, his 
service medical records do not reflect any injury leading to the 
loss of tooth number 30.

On VA examination in January 1976, the Veteran was found to have 
a full upper denture and remaining mandibular teeth that had 
drifted leaving spaces between most bicuspids and anterior teeth.  
There was a gingival recession and inadequately attached gingival 
in several areas and evidence of periodontitis.  The 
temporomandibular joints appeared functionally adequate with 
normal opening and lateral movements.  The Veteran's maxillary 
alveolar ridge was adequate for denture retention.  A radiograph 
showed evidence of adequate bone support for the remaining 
mandibular teeth.

VA medical records dated in March 2009 indicate that the Veteran 
wore a full maxillary denture, mandibular partial denture, and 
prostheses that were in good condition.  Temporomandibular joints 
were not within normal limits and oral tissues were inflamed.  
There was light calculus and moderate gingival bleeding with 
generalized bone loss throughout the remaining dentition.  The 
Veteran was diagnosed with moderate periodontitis.   An August 
2009 report indicates that an X-ray examination of the teeth was 
negative for any calculus on the teeth, but generalized bone loss 
was noted.  The Veteran wore a full maxillary denture and 
mandibular partial denture.  Oral home care was described as 
good.

Pursuant to the Board's April 2008 remand, the Veteran was 
afforded a VA dental examination in November 2009, at which time 
the Veteran indicated that he was riding a tracked vehicle that 
hit a land mine after which he was hospitalized and 
pieces of the bone from his upper jaw were removed.  With regard 
to whether the Veteran lost tooth 30 in service as a result of 
injury or aggravation of a condition that existed prior to his 
entry into service, the examiner indicated that tooth number 30 
was not missing.  The examiner noted that several pieces of bone 
had to be removed from the Veterans upper jaw and did not 
indicate the loss of any teeth during the explosion.  On 
examination, there was no history of trauma to the teeth; 
neoplasm; pain; difficulty chewing, opening the mouth, or 
talking; or drainage.  There was no loss of bone of the maxilla, 
malunion or nonunion of the maxilla, or any loss of bone of the 
mandible or malunion of the mandible.  There was no loss of 
motion at the temporomandibular articulation or any loss of bone 
of the hard palate.  Nor was there evidence of 
osteoradionecrosis, osteomyelitis, or loss of tooth due to loss 
of substance of body of maxilla or mandible other than loss that 
was due to periodontal disease or speech difficulty.  The 
examiner opined that the Veteran did not sustain trauma during 
his service that contributed to his current dental condition.  In 
the examiner's interview with the Veteran, the Veteran indicated 
that he had several fragments of bone removed from his maxilla 
secondary to the in-service explosion.  However, there was no 
record of that in the claims file.  X-ray examinations prior to 
and after the explosion were compared and there was no 
significant difference in the two with regard to the maxilla.  
The Veteran had an endentulous maxilla in 1968 and a full upper 
denture.  The bone in the mandible was also much the same as it 
was in January 1969.  The Veteran had not lost tooth number 30, 
but had a crown placed on the tooth about fifteen to twenty years 
ago.  Tooth number 30 demonstrated periradicular pathology that 
was not likely a result of the [in-service] explosion.  The 
Veteran did not indicate any trauma to the lower teeth secondary 
to the explosion.  The examiner opined that it is likely that the 
periapical pathology of tooth number 30 occurred sometime after 
the crown was placed in 1989, as endodontics would have been done 
prior to the crown otherwise.  Therefore, the Veteran's current 
dental condition is unrelated to any in-service explosion in 1969 
as noted by the Veteran.

The examiner further opined that the Veteran's current dental 
condition was not caused or aggravated by a service-connected 
injury.  A January 1969 panorex conducted prior to the September 
1969 explosion was compared to a November 2009 panorex that 
indicated that the maxilla was essentially unchanged.  Tooth 
number 30 was not missing and the Veteran indicated no trauma to 
the lower teeth secondary to the explosion.  The examiner saw no 
evidence of this radiographically or noted in the medical 
records.  The mandibular bone was essentially unchanged.  The 
Veteran underwent routine dental work associated with the 
remaining teeth but reported this care around 1989.  Periapical 
pathology associated with tooth number 30 would have occurred 
after the crown was placed in 1989.  Otherwise, endodontics would 
have been completed prior to crown placement.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 (loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity).  
However, the Note immediately following states that such ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).  
There is no evidence of record that the Veteran's loss of teeth 
is the result of the in-service loss of substance of body of 
maxilla or mandible.  Therefore, the Board finds that the Veteran 
does not have a service-connected compensable dental disability 
or condition.  38 C.F.R. § 17.161(a) (2009).

To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 2010 WL 
2246362 (Fed. Cir.) (service trauma is trauma resulting from an 
injury or wound produced by an external physical force, rather 
than in-service medical care).  While the Veteran contends that 
he experienced dental trauma in service, the record does not 
indicate that such trauma caused damage to the jaw that resulted 
in a dental disability, and the Veteran has not presented any 
competent medical evidence that he has a dental disorder for 
which service-connected compensation may be granted.

Accordingly, based on all of the foregoing, service connection 
for the residuals of dental trauma for compensation purposes is 
not warranted.  As the preponderance of the evidence is against 
the Veteran's claim, the "benefit of the doubt" rule is not for 
application and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms that requires 
continuous medication for control warrants a 10 percent rating.  
When the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or emotional 
stress or by overexertion, but are present more than one-third of 
the time, a 20 percent rating is assigned.  A 40 percent rating, 
the maximum rating available for fibromyalgia under Diagnostic 
Code 5025, is warranted when fibromyalgia is constant, or nearly 
so, and refractory to therapy.  "Widespread pain" means pain in 
both the left and right sides of the body that is both above and 
below the waist, and that affects both axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) and 
the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 20 percent for fibromyalgia at any time 
during the pendency of the appeal.

VA medical records include a March 2001 report at which time the 
Veteran denied any pain.  However, by August 2001 he complained 
of achiness and tenderness that had worsened and was diagnosed as 
myalgia.  In September 2001, the Veteran complained of pain all 
over and was diagnosed with myalgia, possibly polymyalgia, 
insomnia, and night sweats.  In November 2001, he was diagnosed 
with fibromyalgia and a sleep disorder.  On examination, the 
muscles of the arms and legs were tender to palpation with pelvic 
and shoulder girdle weakness and the Veteran was diagnosed with 
myalgia.  In December 2001, the Veteran complained of constantly 
sore muscles.  On rheumatology examination in April 2002, he was 
diagnosed with osteoarthritis and degenerative joint disease of 
the shoulders, neck, and back.  In May 2002, there was trigger 
point tenderness of the upper back, arms, and legs diagnosed as 
myositis and myalgia.  In July 2002, the Veteran reported that he 
ached all over and rated his pain as a ten out of ten on the pain 
scale.  He had problems sleeping and was stiff in the morning and 
had to take a warm bath.  There was trigger point tenderness 
along the trapezius with less tenderness in the arms and hands.  
The Veteran was diagnosed with myositis and fibromyalgia.

Private treatment records dated in August 2002 indicate 
complaints of diffuse soreness throughout for many years and 
diagnoses of polymyalgias and polyarthralgias.

VA medical records dated in June 2003 reflect the Veteran's 
complaints of tenderness to palpation throughout his body, 
including the trunk, legs, back, and upper and lower extremities.  
He rated his pain as a ten out of ten on the pain scale and was 
diagnosed with gastroesophageal reflux disease (GERD) and 
myalgias.  In December 2003, the Veteran complained of swollen 
and achy hands and feet.  A rheumatology report reflects 
additional complaints of swelling of the hands and feet, chronic 
lower extremity edema, and chronic poor sleep.  There was some 
mild diffuse tenderness at S0-T1 at the shoulders, elbows, 
wrists, metacarpophalangeal and proximal interphalangeal joints, 
knees, ankles, and feet.  A tender point examination was positive 
eighteen out of eighteen symmetrically above and below the waist 
consistent with fibromyalgia.   The assessment included poor non-
respiratory sleep with multiple tender points consistent with 
fibromyalgia.

On VA general medical examination in July 2003, the Veteran 
complained of joint and muscle pain.  There were multiple 
complaints of arthralgias and myalgias throughout his entire 
body.  On examination, he complained of very sore and tender 
muscles and was diagnosed with a positive rheumatoid factor and 
ANA.

VA medical records dated in August 2004 reflect the Veteran's 
complaints of sleep problems.  In October 2004, he complained of 
right hip pain and was diagnosed with polyarthralgia/myalgia and 
GERD.  A January 2005 rheumatology report notes that an initial 
evaluation indicated multiple tender points consistent with 
fibromyalgia and that the Veteran was prescribed Remeron at night 
to help him sleep better.  On examination, tender points were 
persistent but clearly less sensitive than three months ago.  The 
Veteran was diagnosed with longstanding fibromyalgia.  Reports 
dated in April 2005 and May 2005 indicate that a prescription for 
Trazodone was recently increased and the Veteran reported 
improvement with his sleep, but that he still experienced 
idiopathic night sweats.  The assessment was stable fibromyalgia 
and the Veteran was prescribed medication for night sweats and 
chronic fatigue.  In November 2005, the Veteran complained of 
aches all over and worsening night sweats, but denied any changes 
in bowel or bladder function.  A December 2005 rheumatology 
report reflects the Veteran's chief complaint of severe night 
sweats.  He was diagnosed with stable fibromyalgia and night 
sweats secondary to an androgen deficiency for which he was 
prescribed 200 milligram injections of testosterone every two 
weeks.

VA medical records dated in February 2006 reflect on-going 
complaints of sleep problems.  However, there was no change in 
his bowel or bladder habits.  The Veteran was prescribed statins 
for increased muscle pain and was diagnosed with polyarthralgia.  
In March 2006, he was diagnosed with atypical chest pain.  He 
complained of pain throughout his body that was somewhat relieved 
by Lortab.  The Veteran also complained of a loss of appetite, 
chest pain, an occasional cough, diarrhea, and musculoskeletal 
pain throughout.  In June 2008, he complained of continued sleep 
problems due to pain with night sweats.  In August 2008, the 
Veteran complained of soreness throughout and a change in bowel 
habits, but denied any change in bladder habits.  His diagnoses 
included chest pain, fibromyalgia, and left arm and hand 
weakness.  In September 2008, the Veteran complained of soreness 
throughout and of some non-specific ill-defined chest pain that 
lasted as many as five minutes and was relieved without 
intervention.  He was diagnosed with atypical chest pain and 
fibromyalgia.

VA medical records dated in February 2009 indicate additional 
complaints of chest pain and an assessment of chest pain, 
controlled fibromyalgia, and left arm and hand weakness.  The 
Veteran denied any change in bladder or bowel habits.  In March 
2009, he complained of intermittent chest pain diagnosed as 
atypical chest pain.  In July 2009, the Veteran complained of 
soreness all over and chest pain due to fibromyalgia, but denied 
any pain or new complaints.  He was given a 200 milligram 
injection of testosterone and was diagnosed with controlled 
fibromyalgia.

Pursuant to the Board's April 2008 remand, the Veteran was 
afforded a VA fibromyalgia examination in November 2009, at which 
time it was noted that since the onset of the disease his 
condition was stable with a fair response to treatment.  He was 
prescribed Hydrocodone which was required for continuous control 
of the disease.  The Veteran was taking 10 milligrams of 
Hydrocodone as occasion required and had no history of surgery or 
hospitalization for treatment of his fibromyalgia.  His symptoms 
were described as generalized soreness that was constant or 
nearly so without any precipitating, exacerbating, or alleviating 
factors.  The Veteran had generalized chronic pain syndrome with 
tenderness over the entire body without specific tender points.  
It was noted that he retired in 1998 and had received benefits 
from the Social Security Administration for diabetes mellitus, 
hypertension, and posttraumatic stress disorder (PTSD) since 
2002.  The Veteran stated that he was unable to work due to his 
service-connected PTSD.  The Veteran was diagnosed with 
fibromyalgia that had been currently active since his 2003 
diagnosis.  With regard to the effects on the Veteran's usual 
daily activities, he described pain with sudden movements and 
chronic pain syndrome without related joint or bone abnormalities 
that would interfere with employment.

The Board finds that a rating in excess of 20 percent for the 
Veteran's service-connected fibromyalgia is not warranted at any 
time during the period under consideration.  While the Veteran 
has complained of widespread musculoskeletal pain and tender 
points, sleep disturbance, and stiffness, he has only had 
occasional complaints of bowel and bladder problems.  Most 
significantly, on VA examination in November 2009, while it was 
noted that the Veteran was prescribed Hydrocodone for continuous 
control of the disease, since the onset of the disease the 
Veteran's fibromyalgia was stable with a fair response to 
treatment.  The evidence does not reflect that the Veteran's 
fibromyalgia was constant, or nearly so, and refractory to 
therapy.  Therefore, the Board finds that the evidence does not 
support a rating greater than 20 percent for Veteran's service-
connected fibromyalgia.  Accordingly, the Board finds that her 
overall symptomatology more nearly approximates the criteria for 
the 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2009).

The Board notes that on VA examination in November 2009, the 
Veteran indicated that he retired in 1998 and was unable to work 
due to his PTSD.  The Board thus finds no evidence that the 
Veteran's service-connected fibromyalgia presents such an unusual 
or exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The objective medical 
evidence of record shows that manifestations of the Veteran's 
service-connected fibromyalgia does not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the Veteran's contentions as to the severity 
of his fibromyalgia.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms have pure tone thresholds of sufficient severity 
to satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the 
Veteran's own assertions do not constitute competent medical 
evidence in support of a rating in excess of 20 percent for 
fibromyalgia.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's fibromyalgia has not warranted a 
rating in excess of 20 percent at any time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an increased rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Combined Rating

The Veteran contends that the assignment of a combined disability 
rating of 80 percent, effective March 1, 2002, was not proper.  
Based on the evidence of record and the applicable law, the Board 
finds that the claim must be denied as a matter of law.
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.1. Separate diagnostic codes 
identify the various disabilities.

Calculating the proper combined evaluation requires the use of 
38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  
The Veteran received a copy of the ratings table in the 
supplemental statement of the case (SSOC) mailed to him in 
November 2006.  Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, in 
the order of severity.

To use Table I, the disabilities will first be arranged in the 
exact order of their severity, beginning with the greatest 
disability and then combined with use of Table I.  For example, 
if there are two disabilities, the degree of one disability will 
be read in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent must be 
converted to 70 percent to represent the final degree of 
disability.  Similarly, with a disability of 40 percent, and 
another disability of 20 percent, the combined value is found to 
be 52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly as 
found in Table I, will be combined with the degree of the third 
disability (in order of severity).  The combined value for the 
three disabilities will be found in the space where the column 
and row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities ratable 
at 60 percent, 40 percent, and 20 percent, respectively, the 
combined value for the first two will be found opposite 60 and 
under 40 and is 76 percent.  This 76 will be combined with 20 and 
the combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed when 
there are four or more disabilities.  38 C.F.R. § 4.25.

At the time of the January 2004 rating decision, the Veteran had 
been granted a 70 percent disability rating for PTSD; a 20 
percent disability rating for fibromyalgia; a 10 percent 
disability rating for tinnitus; and noncompensable ratings each 
for bilateral hearing loss, right leg scars, and left leg scars.  
By applying the Combined Ratings Table 38 C.F.R. § 4.25 to the 
Veteran's service-connected disabilities, the Veteran's 70 
percent disability rating combined with the 20 percent disability 
rating for fibromyalgia equals a combined value of 76 percent.  
The resulting 76 percent is converted to the nearest number 
divisible by 10, which is 80.  The combined value of 80 percent 
combined with the noncompensable (zero percent) ratings each for 
bilateral hearing loss, right leg scars, and left leg scars, 
remains unchanged.  Accordingly, the RO correctly applied 
38 C.F.R. § 4.25 when calculating the Veteran's combined 
disability rating of 80 percent.

The Board and VA have authority to assign disability ratings that 
are based upon the average impairment of earning capacity 
resulting from such injuries in civil occupations.  38 U.S.C.A. 
§ 1155, 38 C.F.R. § 4.1.  However, the assignment of a Combined 
Rating is based upon a mechanical application of the Combined 
Rating Table under 38 C.F.R. § 4.25.  The Board has no authority 
to alter the mechanical application of the Combined Ratings 
table.  In the absence of a claim that a service-connected 
disability or disabilities has worsened in severity, or in 
absence of any specific allegation as to why the mechanical 
application of the Combined Ratings Table is erroneous, the 
Veteran's claim for a higher Combined Rating must be denied due 
to lack of legal merit and legal entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Moreover, to the extent the Veteran has now been assigned a 100 
percent schedular rating for his PTSD, effective since January 
23, 2002, his claim that the assignment of a combined 80 percent 
rating, effective from March 1, 2002, has been rendered moot.  










ORDER

Service connection for a skin disorder is denied.

Service connection for residuals of dental trauma is denied.

An initial rating in excess of 20 percent for fibromyalgia is 
denied.

The assignment of a combined 80 percent disability rating 
effective March 1, 2002, was proper, and the appeal as to this 
issue is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


